EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

dated as of February 3, 2020

 

by and between

 

CAMBER ENERGY, INC. (PURCHASER)

 

and

 

VIKING ENERGY GROUP, INC. (COMPANY)

 



 1

  



 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of February 3,
2020, by and between VIKING ENERGY GROUP, INC., a Nevada corporation, (the
“Company”), and CAMBER ENERGY, INC., a Nevada corporation, (the “Purchaser”).

 

RECITALS

 



 

A.The Company owns a majority of the issued and outstanding membership units
and/or ownership interests (such membership and/or ownership interests owned by
the Company collectively the “Transaction Subsidiary Membership Interests”) in
the following entities (each a “Transaction Subsidiary” and collectively the
“Transaction Subsidiaries”):

 

 

 

 

a.Elysium Energy Holdings, LLC, a limited liability company organized under the
laws of the State of Nevada (“Elysium”); and

 

 

 

 

b.Ichor Energy Holdings, LLC, a limited liability company organized under the
laws of the State of Nevada (“Ichor”).

 

 

 

 

B.The Transaction Subsidiaries are engaged in the business of acquiring and
developing oil and natural gas properties, and own working interests and/or
overriding royalty interests in various oil and gas leases (collectively, the
“Transaction Subsidiary Assets”) in Texas and Louisiana.

 

 

 

 

C.The Company is desirous of raising capital through the sale of an aggregate of
250 Units on a reasonable efforts basis, each Unit consisting of a Note with a
face value of $100,000 (100% of the principal amount of each Note shall be
convertible into common shares of the Company at a conversion price of $0.24 per
share at any time 30 days after the closing date). The Purchaser together with
all other purchasers of the Units shall collectively be referred to as the
“Purchasers,” and the Purchasers of the Units other than the Purchaser shall
collectively be referred to as the “Other Purchasers.”

 

 

 

 

D.The proceeds of the sale of the Units will be used for various purposes,
including, without limitation, to acquire additional oil and gas assets and for
working capital. As security for the Notes purchased pursuant to this Agreement,
the Purchasers will receive security interests, as more particularly set out in
the Security and Pledge Agreement (as defined herein), against the Transaction
Subsidiary Membership Interests.

 

 

 

 

E.The Company has engaged several FINRA member broker-dealers (collectively, the
“Placement Agents”) to arrange the sale of the Units.

 

 

 

 

F.The Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, the number of Units (including
fractions of a Unit) and for the price set forth on the signature page hereto.



 



 2

  



 



 

G.The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506(c) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission under the Securities Act.



 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1 Defined Terms. In addition to terms defined elsewhere in this Agreement or
in any Supplement, Amendment or Exhibit hereto, when used herein, the following
terms shall have the following meanings:

 

(a) “Affiliate” means any Person which, directly or indirectly, owns or
controls, on an aggregate basis, a ten (10%) percent or greater interest in any
other Person, or which is controlled by or is under common control with any
other Person.

 

(b) “Acquisition” means the acquisition of interests in oil and gas properties
or entities owning oil and gas properties from 5Jabor, LLC, a Texas limited
liability company, Bass Petroleum, L.L.C., a Delaware limited liability company,
Bodel Holdings, LLC, a Texas limited liability company, Delbo Holdings, L.L.C.,
a Texas limited liability company, James III Investments, L.L.C., a Texas
limited liability company, JamSam Energy, LLC, a Texas limited liability
company, Lake Boeuf Investments, LLC, a Delaware limited liability company,
Oakley Holdings, L.L.C., a Texas limited liability company, and Plaquemines
Holdings, L.L.C., a Delaware limited liability company, pursuant to that certain
Purchase and Sale Agreement filed as Exhibit 2.1 to the Company’s Current Report
on Form 8-K filed with the SEC on October 11, 2019, as such purchase agreement
may be amended from time to time as disclosed in the Company’s SEC Reports.

 

(c) “Business Day” means any day other than a Saturday or Sunday or any other
day on which the Federal Reserve Bank of New York is not open for business.

 

(d) “Closing” means the time of issuance and sale by the Company of one or more
Units, or a part of a Unit, to the Purchaser.

 

(e) “Closing Date” means the date a Unit is purchased by the Purchaser from the
Company and the proceeds from the sale of such Unit are released to the Company
in accordance with the terms of this Agreement.

 

(f) “Collateral” means all of the Transaction Subsidiary Membership Interests
(as defined in Recital A).

 



 3

  



 

(g) “Common Stock” means (i) the Company’s common stock, $0.001 par value per
share, and (ii) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.

 

(h) “Contingent Obligation” means as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(i) “Dollar(s)” and “$” means lawful money of the United States.

 

(j) “Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

(k) “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

(l) “Event of Default” shall have the meaning set forth in the Notes or any
other Transaction Document.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(n) “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.

 



 4

  



 

(o) “Indebtedness” means, with respect to any Person at any date, without
duplication, (i) all indebtedness of such Person for borrowed money, (ii) all
obligations of such Person for the deferred purchase price of property or
services, (iii) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (iv) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or the Purchasers under such agreement in the event of default are
limited to repossession or sale of such property), (v) all capital lease
obligations of such Person, (vi) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bond or similar facilities, (vii) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any capital stock of such Person, (viii) all obligations for any earn-out
consideration, (ix) the liquidation value of preferred capital stock of such
Person, (x) all guarantee obligations of such Person in respect of obligations
of the kind referred to in clauses (i) through (ix) above, (xi) all obligations
of the kind referred to in clauses (i) through (ix) above secured by (or for
which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any lien on property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
all obligations of such Person in respect of hedge agreements; and (xii) all
Contingent Obligations in respect to indebtedness or obligations of any Person
of the kind referred to in clauses (i)-(xi) above. The Indebtedness of any
Person shall include, without duplication, the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

(p) “Liens” or “lien” means a lien, mortgage, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction, or
other clouds on title.

 

(q) “Liabilities” means all direct or indirect liabilities, Indebtedness and
obligations of any kind of Company to the Purchasers, howsoever created, arising
or evidenced, whether now existing or hereafter arising (including those
acquired by assignment), absolute or contingent, due or to become due, primary
or secondary, joint or several, whether existing or arising through discount,
overdraft, purchase, direct loan, participation, operation of law, or otherwise,
including, but not limited to, pursuant to the Notes, this Agreement and/or any
of the other Transaction Documents, all accrued but unpaid interest on the
Notes, the principal of the Notes, any letter of credit, any standby letter of
credit, and/or outside attorneys’ and paralegals’ fees or charges relating to
the preparation of the Transaction Documents and the enforcement of Purchasers’
rights, remedies and powers under this Agreement, the Notes and/or the other
Transaction Documents.

 

(r) “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, condition (financial or otherwise), or
prospects of Company, (b) the validity or enforceability of this Agreement, the
Notes, and/or any of the other Transaction Documents, or (c) the rights or
remedies of the Purchaser hereunder or thereunder.

 

(s) “Notes” means that series of the 10.5% Secured Promissory Notes of the
Company owned by the Purchasers, which, subject to the terms and conditions set
forth in this Agreement, Purchaser shall purchase from the Company pursuant to
this Agreement, with the form of such Note annexed hereto as Exhibit A.

 

(t) “OFAC” means the United States Department of the Treasury’s Office of
Foreign Assets Control.

 

(u) “OFAC Regulations” means the regulations promulgated by OFAC, as amended
from time to time.

 



 5

  



 

(v) “Over-Allotment Option”means the Company’s ability to issue up to a total of
fifty (50) additional Units pursuant to Section 2.4 of this Agreement.

 

(w) “Permitted Indebtedness” means (i) Indebtedness of the Company referenced in
the SEC Reports, including without limitation the 2018 Seller Note and the other
Indebtedness referenced in the Company’s Quarterly Report on Form 10-Q for the
three months ended September 30, 2019, the Notes, this Agreement and/or any
other Document in favor of the Purchasers including all Liabilities, (ii)
Indebtedness of the Company to its President and C.E.O., (iii) Indebtedness
secured by Permitted Liens, (iv) any Indebtedness of the Company, the
Transaction Subsidiaries, or a subsidiary of any Transaction Subsidiary,
provided such Indebtedness is unsecured or, if secured, where such security does
not include a security interest in or against the Transaction Subsidiary
Membership Interests, and (v) general trade or accounts payable incurred in the
ordinary course of business.

 

(x) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, and (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment, (v) any
Liens for Permitted Indebtedness perfecting security interests in the Permitted
Indebtedness set forth in clauses (i)-(v) of the definition of Permitted
Indebtedness, (vi) one or more mortgages or other Liens against the Transaction
Subsidiary Assets in favor of one or more senior secured lenders, not to exceed
a principal amount of $130,000,000 unless proceeds above such amount are used to
pay all or a portion of the amount owing under the Notes on a dollar for dollar
basis.

 

(y) “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, entity, party or government (whether national, federal, state,
county, city, municipal or otherwise including, without limitation, any
instrumentality, division, agency, body or department thereof).

 

(z) “Pledged Securities” has the meaning set forth in the definition of
“Transaction Documents”.

 

(aa) “Principal Market” means the market or exchange on which the Common Stock
is listed or quoted for trading on the date in question.

 

(bb) “Purchase Price” means the price to be paid by a Purchaser to purchase such
Purchaser’s Units (or a fraction thereof) at a price of $100,000 per Unit.

 



 6

  



 

(cc) “SEC” or “Commission” means the United States Securities and Exchange
Commission.

 

(dd) “SEC Reports” has the meaning set forth in Section 3.1(y) hereof.

 

(ee) “Securities” means the Note purchased pursuant to this Agreement and any
securities of the Company issued in replacement, substitution and/or in
connection with any exchange, conversion and/or any other transaction pursuant
to which all or any of such securities of the Company are issued to the
Purchaser.

 

(ff) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(gg) “Security and Pledge Agreement” means the Security and Pledge Agreement
dated on or about the date hereof by and among the Company and the Purchaser as
hereinafter amended and/or supplemented altogether with all exhibits, schedules
and annexes to such Security and Pledge Agreement, pursuant to which all
Liabilities and Indebtedness of the Company to the Purchaser under the
Transaction Documents including, but not limited to, the Notes are secured by
the Collateral, which security interest in the Collateral shall be perfected by
the Purchaser’s UCC-1, filed with the Secretary of State of the State of Nevada,
to the extent perfectable by the filing of a UCC-1 Financing Statement and such
other documents and instruments related thereto, which form of Security and
Pledge Agreement is annexed hereto as Exhibit B.

 

(hh) “Shares” means shares of Common Stock.

 

(ii) “Solvent” means, with respect to any Person, as of any date of
determination, (i) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (ii) the present fair saleable
value of the assets of such Person will, as of such date, be greater than the
amount that will be required to pay the liability of such Person on its debts as
such debts become absolute and matured, (iii) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (iv) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (a) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

(jj) “Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 



 7

  



 

(kk) “Trading Day” means any day on which the Common Stock is traded on the
Trading Market, provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade on the Trading Market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Purchaser.

 

(ll) “Trading Market” means any of the following markets or exchanges on which
the Common Stock (or any other common stock of any other Person that references
the Trading Market for its common stock) is listed or quoted for trading on the
date in question: the OTC Bulletin Board; The NASDAQ Global Market; The NASDAQ
Global Select Market; The NASDAQ Capital Market, the New York Stock Exchange;
NYSE Arca; the NYSE MKT; or the OTCQX Marketplace, the OTCQB Marketplace; the
OTCPink Marketplace or any other tier operated by OTC Markets Group Inc. (or any
successor to any of the foregoing).

 

(mm) “Transaction Documents” means collectively, this Agreement, the Notes, the
Security and Pledge Agreement (the “Security Agreement”) with respect to all of
the issued and outstanding capital stock of the Transaction Subsidiaries (the
“Pledged Securities”), all documents distributed by the Company in connection
with the offering of the Units hereunder, the UCC-1 Financing Statement(s) for
the Purchaser on the Transaction Subsidiary Membership Interests (collectively,
the “Purchaser’s UCC-1s”) to be filed with the Secretary of the State of Nevada
on or about the Closing Date (the Purchaser’s UCC-1s together with the Security
Agreement collectively the “Pledge Transaction Documents”), and such other
documents, instruments, certificates, supplements, amendments, exhibits and
schedules required and/or attached pursuant to this Agreement and/or any of the
above documents, and/or any other document and/or instrument related to the
above agreements, documents and/or instruments, and the transactions hereunder
and/or thereunder and/or any other agreement, documents or instruments required
or contemplated hereunder or thereunder, whether now existing or at any time
hereafter arising.

 

(nn) “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Nevada; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to the Purchaser’s Liens on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of Nevada, the term “UCC” shall mean the Uniform Commercial code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(oo) “Unit” means one Note with a face value of $100,000 (100% of the principal
amount of each Note shall be convertible into common shares of the Company at a
conversion price of $0.24 per share).

 



 8

  



 

1.2 Other Definitional Provisions.

 

(a) Use of Defined Terms. Unless otherwise specified therein, all terms defined
in this Agreement shall have the defined meanings when used in the other
Transaction Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) Accounting Terms. As used herein and in the other Transaction Documents, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Company not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts referred to herein shall be made without giving effect
to (i) any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Company at “fair value”, as defined therein, and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof).

 

(c) Construction. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d) UCC Terms. Terms used in this Agreement which are defined in the UCC shall,
unless the context indicates otherwise or are otherwise defined in this
Agreement, have the meanings provided for by the UCC.

 

ARTICLE 2
PURCHASE OF NOTES

 

2.1 Offering. The purchase and sale of the Units is (a) structured on an
“any-or-all” basis and, subject to the conditions to purchase set forth in
Section 5.1 hereof, there is no minimum number of Units necessary to be sold and
accepted by the Company in order to close any sale of the Units being offered
hereby, and (b) intended as a private placement made without registration of the
Units under the Securities Act or any securities law of any state or other
jurisdiction, pursuant to the exemption from registration provided in Rule
506(c) of Regulation D promulgated by the SEC under the Securities Act, as well
as those applicable state securities laws and regulations, and is being made
only to “accredited investors” (as defined in Rule 501 of Regulation D), the
reliance on such exemptions which is predicated in part upon the truth and
accuracy of the statements by the Purchaser contained in this Agreement. No
purchase shall be valid or binding unless and until it has been accepted by the
Company (as evidenced by its counter-signature to this Agreement), and the
Company reserves the right, in its sole and absolute discretion, to reject any
proposed purchase hereunder, in whole or in part.

 



 9

  



 

2.2 Closing. The Closing shall occur at 10:00 am (EST) on the Closing Date, on
the first (1st) Trading Day on which the conditions to Closing set forth in
Section 5 hereof are satisfied or waived in writing as provided elsewhere
herein, or on such other date and time as agreed to by the Company and the
Purchaser. There may be one or more subsequent closings of sales of the Units to
the Other Purchasers. The proceeds of the sale of the Units to the Purchaser
shall be used to complete the Acquisition. The proceeds of the sale of the Units
to the Other Purchasers shall be used as follows:

 



 

a.To repay all or a portion of the amount owing by the Company under or in
connection with the Promissory Note on or about December 28, 2018 in favor of
RPM Investments, a division of Opus Bank or any note issued by the Company in
replacement thereof, including a replacement note issued to EMC Capital
Partners, LLC (the “2018 Seller Note”);

 

 

 

 

b.To acquire working interests and/or over-riding royalty interests in oil and
gas assets in Texas and/or Louisiana, and potential development of those assets;
and

 

 

 

 

c.Transaction costs, commissions and working capital.



 

2.3 Conditions to Purchase of Units. Subject to the terms and conditions of this
Agreement, the Purchaser will at the Closing, on the Closing Date, purchase from
the Company the Units in the amounts and for the Purchase Price as set forth on
the signature page hereto, provided that (i) no Event of Default (or event that
with the passage of time or the giving of notice, or both, would become an Event
of Default), shall have occurred or would result therefrom; and (ii) the
conditions in Section 5.1 have been satisfied. Subject to Section 2.5, the
Company shall be permitted to sell up to one hundred sixty-five (165) Units
pursuant to this Agreement. Purchase of the Units involves numerous risks,
including those risks described in Article 8 hereof and in the Company’s SEC
Reports.



 

2.4 Purchase Price and Payment of the Purchase Price for the Units. The Purchase
Price for the Units to be purchased by the Purchaser shall be as set forth on
the signature page hereto and shall be paid by the Purchaser to the Company.
Upon (and subject to) receipt of the Purchase Price by the Company, the Company
shall deliver or cause to be delivered the Units to the Purchaser.

 

2.5 Issuance of Additional Notes. Notwithstanding anything to the contrary
herein, the Purchaser acknowledges and agrees that the Company may, without
notice to or consent from the Purchaser, issue additional Notes to the Other
Purchasers in the aggregate principal amount up to $20,000,000, in which case
the indebtedness incurred by the issuance of such additional Notes shall be
considered and included as Permitted Indebtedness, and such indebtedness shall
be secured by security interests granted by the Company to the Other Purchasers
equal in ranking to the security interests granted to the Purchaser pursuant to
the Security and Pledge Agreement.

 



 10

  



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES; OTHER ITEMS

 

3.1 Representation and Warranties. Company (which for purposes of this Section 3
means the Company and all of its Subsidiaries), represents and warrants to the
Purchaser that on the Closing Date:

 

(a) Transaction Subsidiaries. The Company owns, directly or indirectly, all of
the Membership Units of each Transaction Subsidiary free and clear of any Liens,
other than Permitted Liens, and all of the issued and outstanding membership
units of each Transaction Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

 

(b) Organization, Etc. Each of the Company and the Transaction Subsidiaries are
duly organized, validly existing and in good standing under the laws of the
state of their respective organization and are duly qualified and in good
standing or has applied for qualification as a foreign corporation authorized to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.

 

(c) Authorization: No Conflict. The execution, delivery and performance of the
Transaction Documents and the transactions contemplated thereby by the Company,
including, but not limited to, the sale and issuance of the Units for the
Purchase Price (i) are within Company’s corporate powers, (ii) have been duly
authorized by all necessary action by or on behalf of the Company (and/or its
shareholders to the extent required by law), (iii) the Company has received all
necessary and/or required governmental, regulatory and other approvals and
consents (if any shall be required), (iv) do not and shall not contravene or
conflict with any provision of, or require any consents under (A) any law, rule,
regulation or ordinance, (B) Company’s organizational documents; and/or (C) any
agreement binding upon Company or any of Company’s properties, and (v) do not
result in, or require, the creation or imposition of any Lien and/or encumbrance
on any of Company’s properties or revenues pursuant to any law, rule, regulation
or ordinance or otherwise.

 

(d) Validity and Binding Nature. The Transaction Documents to which the Company
is a party are the legal, valid and binding obligations of Company, enforceable
against the Company in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization and
other similar laws of general application affecting the rights and remedies of
creditors and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

(e) Title to Assets. The Company and each Transaction Subsidiary has good and
marketable title and is in lawful possession of, or has valid leasehold
interests in, all properties and other assets (real or personal, tangible,
intangible or mixed) purported or reported to be owned or leased (as the case
may be) by the Company and the Transaction Subsidiary, as applicable.

 



 11

  



 

(f) No Violations of Laws. Neither the Company nor any Transaction Subsidiary is
in violation of any law, ordinance, rule, regulation, judgment, decree or order
of any federal, state or local governmental body or court and/or regulatory or
self-regulatory body.

 

(g) Burdensome Obligations. Neither the Company nor any Transaction Subsidiary
is a party to any indenture, agreement, lease, contract, deed or other
instrument, or subject to any partnership restrictions or has any knowledge of
anything which could have a Material Adverse Effect.

 

(h) Taxes. All taxes due and payable by Company have been timely paid.

 

(i) Employee Benefit Plans. The term “Plan” means an “employee pension benefit
plan” (as defined in Section 3 of Employee Retirement Income Security Act of
1974, as amended from time to time (“ERISA”)) which is or has been established
or maintained, or to which contributions are or have been made, by Company or by
any member of the Controlled Group. Each Plan maintained by Company complies in
all material respects with all applicable requirements of law and regulations
and all payments and contributions required to be made with respect to such
Plans have been timely made.

 

(j) Federal Laws and Regulations. Company is not (i) an “investment Company” or
a Company “controlled”, whether directly or indirectly, by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended;
or (ii) engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System).

 

(k) Fiscal Year. The fiscal year of Company ends on December 31 of each year.

 

(l) Officers and Ownership. As of the date hereof, the officers of the Company
are James Doris (President & CEO), Frank Barker Jr. (CFO), Mark Finckle (EVP),
and Timothy Swift (VP & COO), and the directors of the Company are James Doris,
Lawrence Fisher and David Herskovits.

 





(m) Rule 506(d) Bad Actor Disqualification Representations and Covenants.

 

(i) No Disqualification Events. Neither the Company, nor any of its
predecessors, affiliates, any manager, executive officer, other officer of the
Company participating in the offering, any beneficial owner (as that term is
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any “promoter” (as that term is defined in Rule 405 under the Securities
Act) connected with the Company in any capacity as of the date of this Agreement
and on the Closing Date (each, a “Company Covered Person” and, together,
“Company Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”). The Company has exercised reasonable care to
determine (i) the identity of each person that is a Company Covered Person; and
(ii) whether any Company Covered Person is subject to a Disqualification Event.
The Company will comply with its disclosure obligations under Rule 506(e). The
Company is not for any other reason disqualified from reliance upon Rule 506 of
Regulation D under the Securities Act for purposes of the offer and sale of the
Purchased Securities.

 



 12

  



 

(ii) Other Covered Persons. The Company is not aware of any person (other than
any Company Covered Person) that has been or will be paid (directly or
indirectly) remuneration in connection with the Units that is subject to a
Disqualification Event (each an “Other Covered Person”).

 

(iii) Reasonable Notification Procedures. With respect to each Company Covered
Person, the Company has established procedures reasonably designed to ensure
that the Company receives notice from each such Company Covered Person of (i)
any Disqualification Event relating to that Company Covered Person, and (ii) any
event that would, with the passage of time, become a Disqualification Event
relating to that Company Covered Person; in each case occurring up to and
including the Closing Date.

 

(iv) Notice of Disqualification Events. The Company will notify the Purchaser
immediately in writing upon becoming aware of (i) any Disqualification Event
relating to any Company Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Company Covered
Person and/or Other Covered Person.

 

(n) Accuracy of Information, etc. No statement or information contained in this
Agreement, the SEC Reports, any other Transaction Document or any other
document, certificate or statement furnished to the Purchaser by or on behalf of
Company in writing for use in connection with the transactions contemplated by
this Agreement and/or the other Transaction Documents, contained as of the date
such statement, information, document or certificate was made or furnished, as
the case may be, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein,
taken as a whole, not materially misleading. There are no facts known to Company
that could have a Material Adverse Effect that have not been expressly disclosed
herein, the SEC Reports, in the other Transaction Documents, or in any other
documents, certificates and statements furnished to the Purchaser for use in
connection with the transactions contemplated hereby and by the other
Transaction Documents.

 

(o) Solvency. The Company is as of the date hereof Solvent; and shall be Solvent
immediately prior to, and immediately following the Closing, after giving effect
to the incurrence of all Indebtedness and all other obligations being incurred
by the Company pursuant hereto and the other Transaction Documents including,
but not limited to, all Liabilities and pursuant to the other Transaction
Documents and the use of the Purchase Prices as provided elsewhere herein.

 



 13

  



 

(p) Affiliate Transactions. Other than as disclosed in the SEC Reports, the
Company has not purchased, acquired or leased any property from, or sold,
transferred or leased any property to, or entered into any other transaction,
other than loans to the Company from the Company’s President & C.E.O., with (i)
any Affiliate, (ii) any officer, director, manager, shareholder or member of
Company or any Affiliate of any thereof, or (iii) any member of the immediate
family of any of the foregoing, except on terms comparable to the terms which
would prevail in an arms-length transaction between unaffiliated third parties
and have been disclosed to the Purchaser in writing.

 

(q) Intellectual Property. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or required for use in connection with its business and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). The Company has not received a notice (written or otherwise)
that any of the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned. The Company
has not received, since the date hereof, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All Intellectual
Property Rights of the Company are set forth in the SEC Reports.

 

(r) USA Patriot Act. Company is in compliance, in all material respects, with
(a) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the USA Patriot Act (Title III of Pub.
L. 107-56, signed into law October 26, 2001) (the “Act”). No part of the
proceeds of the sale of the Units will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

(s) Foreign Asset Control Laws. Company is not a Person named on a list
published by OFAC or a Person with whom dealings are prohibited under any OFAC
Regulations.

 

(t) Indebtedness; Liens, Etc. Except for Permitted Indebtedness and Permitted
Liens, the Company has no Indebtedness nor any Liens.

 



 14

  



 

(u) Authorization; Enforcement. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of the Transaction Documents and the performance of all
obligations of the Company under the Transaction Documents, have been taken on
or prior to the date hereof. Each of the Transaction Documents has been duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(v) Valid Issuance of the Units, Etc. Each of the Units has been duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and non-assessable, free and clear of all Liens
and all restrictions on transfer other than those expressly imposed by the
federal securities laws and vest in the Purchaser full and sole title and power
to the Units purchased hereby by the Purchaser, free and clear of all Liens, and
restrictions on transfer other than those imposed by the federal securities
laws. The Units shall sometimes be collectively referred to as the “Securities”.

 

(w) Offering. The offer and sale of the Units as contemplated by this Agreement
are exempt from the registration requirements of the Securities Act, and the
qualification or registration requirements of state securities laws or other
applicable blue sky laws. Neither the Company nor any authorized agent acting on
its behalf will take any action hereafter that would cause the loss of such
exemptions.

 

(x) Capitalization and Voting Rights. The authorized capital stock of the
Company and all securities of the Company issued and outstanding, or which are
issuable, are set forth in the SEC Reports as of the dates reflected therein,
and there has been no material change in the respective amounts of such
outstanding securities since then. All of the outstanding shares of Common Stock
and other securities of the Company have been duly authorized and validly
issued, and are fully paid and non-assessable. Except for customary transfer
restrictions contained in agreements entered into by the Company to sell
restricted securities and/or as set forth in the SEC Reports, the Company is not
a party to, and it has no knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock and/or other securities of the
Company. Except as set forth in the SEC Reports, the offer and sale of all
capital stock, convertible or exchangeable securities, rights, warrants, options
and/or any other securities of the Company when any such securities of the
Company were issued complied with all applicable federal and state securities
laws, and no current and/or prior holder of any securities of the Company has
any right of rescission or damages or any “put” or similar right with respect
thereto that would have a Material Adverse Effect.

 



 15

  



 

(y) Shell Company Status; SEC Reports; Financial Statements. The Company is an
issuer subject to Rule 144(i) under the Securities Act pursuant to clause (ii)
thereunder. The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and to
the knowledge of the Company, none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(z) Placement Agent Compensation. The Placement Agents engaged by the Company in
connection with the sale of the Units will receive commission compensation for
their services, which will include a cash fee and may also include an equity
fee. The cash fee payable to each Placement Agent will be an amount up to 8% of
the Purchase Price for the Units sold to Purchaser(s) introduced to the Company
by such Placement Agent. The equity fee payable to each Placement Agent will
consist of either (i) a number of shares of Common Stock equal to 6% of the
Purchase Price for the Units sold to Purchaser(s) introduced to the Company by
such Placement Agent divided by $0.20/share; or (ii) 5-year warrants to purchase
a number of shares of Common Stock equal to 10% of the Purchase Price for the
Units sold to Purchaser(s) introduced to the Company by such Placement Agent
divided by $0.20/share, at an initial exercise price $0.20/share, subject to
adjustment for splits, stock dividends, and similar corporate transactions, and
exercisable on a cashless basis. Additionally, one of the Placement Agents,
Advisory Group Equity Services, Ltd. d/b/a RHK Capital, will render services to
the Company in connection with the administration of the offering and sale of
the Units, and for such administrative services will receive an additional cash
fee of 2% of the Purchase Price for the Units sold to Purchaser(s) introduced to
the Company by a Placement Agent other than RHK.

 

(aa) Interests of Certain Parties. Two of the Placement Agents, Fusion Analytics
Securities LLC and The Benchmark Company LLC, have a preexisting pecuniary
interest in raising funds for the Company as they and/or certain of their
representatives or principals, received common shares in the capital stock of
the Company as compensation for previous engagements by the Company. Jeff
Morfit, an associated person of Advisory Group Equity Services, Ltd. d/b/a RHK
Capital, owned approximately 1.406% of the Company’s outstanding Common Stock as
of October 31, 2019, which stock was received in connection with services
previously provided to the Company by Mr. Morfit. One or more of the Placement
Agents may also assist with securing senior debt financing related to the
Acquisition, in which case they will receive commission compensation
(potentially in the range of 1% to 2.75% of the proceeds received by the Company
in such senior debt financing) if such Placement Agent(s) secure such financing.

 



 16

  



 

(bb) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

 

(cc) Arbitration, Absence of Litigation. Except as set forth in the SEC Reports,
there is no action, suit or proceeding before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company’s officers or directors or 5% or greater
shareholders in their capacities as such.

 

(dd) Material Changes; Undisclosed Events, Liabilities or Developments. Except
as disclosed in the SEC Reports, since the date of the audited Financial
Statements included in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2018, as amended: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice, (B)
liabilities not required to be reflected in the Company’s Financial Statements
pursuant to GAAP or (C) liabilities disclosed in the Company’s Quarterly Reports
on Form 10-Q, as amended, for the periods subsequent to December 31, 2018, (iii)
the Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or affiliate, except pursuant to existing
Company stock option plans. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its business, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

 

(ee) Disclosure. The Company understands and confirms that the Purchaser will
rely on the Transaction Documents, the information included therein, and the SEC
Reports in purchasing the Units. All of the disclosure furnished by or on behalf
of the Company to the Purchaser in the Transaction Documents and/or in the SEC
Reports regarding, among other matters relating to the Company, its business and
the transactions contemplated in the Transaction Documents, are true and correct
in all material respects as of the date made and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
the Purchaser do not make nor have they made any representations or warranties
with respect to the transactions contemplated in the Transaction Documents other
than those specifically set forth in Section 7 hereof.

 



 17

  



 

(ff) No Integrated Offering. Assuming the accuracy of the representations and
warranties set forth in Section 7, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance and/or sale
of the Securities to be integrated with prior offerings of securities by the
Company for purposes of (i) the Securities Act which would require the
registration of any such Securities and/or securities of the Company under the
Securities Act, or (ii) any shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed, eligible for
quotation and/or designated.

 

(gg) Bankruptcy Status; Indebtedness. The Company has no current intention or
expectation to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the applicable
representation date. All outstanding secured and unsecured Indebtedness (as
defined below) of the Company, or for which the Company has commitments, is set
forth in the SEC Reports.

 

(hh) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(ii) No Consents, Etc. Except for Board of Director approval which has been
received, no direct or indirect consent, approval, authorization or similar item
is required to be obtained by the Company to enter into this Agreement, the
Note, and/or the other Transaction Documents to which it is a party and to
perform or undertake any of the transactions contemplated pursuant to this
Agreement, the Note and/or any of the other Transaction Documents to which it is
a party.

 

(jj) Listing of Securities. To the extent required, all Shares have been
approved for listing or quotation on the Trading Market, subject only to notice
of issuance.

 

(kk) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation or the
laws of the jurisdiction of its formation which is or could become applicable to
the Purchaser as a result of the transactions contemplated by this Agreement
and/or the other Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and Purchaser’s ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

 



 18

  



 

(ll) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

(mm) DTC Eligible. The Common Stock is DTC eligible, and DTC has not placed a
“freeze” or a “chill” on the Common Stock and the Company has no reason to
believe that DTC has any intention to make the Common Stock not DTC eligible, or
place a “freeze” or “chill” on the Common Stock.

 

(nn) No Delisting from Trading Market. The Common Stock is eligible for
quotation on the Principal Market, and the Company has no reason to believe that
the Principal Market has any intention of delisting the Common Stock from the
Principal Market.

 

(oo) Acknowledgment Regarding Purchaser’s Purchase of Units. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the other Transaction Documents and
the transactions contemplated hereby and thereby and that the Purchaser is not
(i) an officer or director of the Company, (ii) an Affiliate of the Company or
(iii) to the knowledge of the Company, a “beneficial owner” (as defined for
purposes of Rule 13d-3 of the Exchange Act) of more than 10% of the shares of
Common Stock. The Company further acknowledges that the Purchaser is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by the Purchaser or any of their
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Purchaser’s purchase of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

 

(pp) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

(qq) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of the Transaction Subsidiaries as
owned by the Company or any Subsidiary of any Transaction Subsidiary.

 



 19

  



 

(rr) Internal Accounting and Disclosure Controls. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.

 



ARTICLE 4
COVENANTS

 

4.1 Affirmative Covenants. Commencing on the Closing Date and until all the
Liabilities are paid in full, the Company covenants and agrees that:

 

(a) SEC Reports. While any amounts are owed to the Purchaser from the Company
(including, but not limited to, any Liability), the Company shall file all
required SEC Reports.

 

(b) Insurance. The Company shall maintain such insurance as may be required by
law and such other insurance to the extent and against such hazards and
liabilities as is customarily maintained by companies similarly situated.

 

(c) Taxes and Liabilities. The Company shall pay when due all material taxes,
assessments and other liabilities except as contested in good faith and by
appropriate proceedings and for which adequate reserves in conformity with GAAP
have been established.

 

(d) Maintenance of Business. The Company shall (i) keep all property and systems
useful and necessary in its business in good working order and condition, (ii)
preserve its existence, rights and privileges in the jurisdiction of its
organization or formation, as set forth in the SEC Reports and become or remain,
and cause each of its Subsidiaries to become or remain, duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary, (iii) not operate in any business other than a business
substantially the same as the business as in effect on the date of this
Agreement; provided, however, that it may change its jurisdiction of
organization or formation establishment upon thirty (30) days prior written
notice to the Purchaser.

 



 20

  



 

(e) Employee Benefit Plans, Etc. The Company shall (i) maintain each plan and/or
each employee benefit plan as to which it may have any liability in substantial
compliance with all applicable requirements of law and regulations, and (ii)
make all payments and contributions required to be made pursuant to such Plans
and/or plans in a timely manner.

 

(f) Good Title. The Company shall at all times maintain good and marketable
title to all of its assets necessary for the operation of its business.

 

(g) Maintenance of Intellectual Property Rights. The Company will take all
reasonable action necessary or advisable to maintain all of the Intellectual
Property Rights of the Company that are necessary or material to the conduct of
its business in full force and effect.

 

(h) Locations. The Company shall give the Purchaser thirty (30) days prior
written notice of a change in its jurisdiction of organization or the city of
its principal executive office.

 

(i) Securities Law Disclosure; Publicity. (i) Within the time required by the
Exchange Act, the Company shall issue a Current Report on Form 8-K (the “Current
Report”) disclosing the material terms of the transactions contemplated hereby,
and including the Transaction Documents required to be included in such Current
Report as exhibits thereto. From and after the issuance of the Current Report.
(ii) Other than provision of the Transaction Documents to the Purchaser, the
Company confirms that neither it nor any other person acting on its behalf shall
provide the Purchaser or their agents or counsel with any information that
constitutes or might constitute material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any person acting on its behalf (as determined in the
reasonable good faith judgment of the Purchaser), in addition to any other
remedy provided herein or in the other Transaction Documents, if the Purchaser
are holding any securities of the Company at the time of the disclosure of
material, non-public information, the Purchaser shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided such Purchaser shall have first provided notice to the
Company that they believe they have received information that constitutes
material, non-public information, the Company shall have 48 hours publicly to
disclose such material, non-public information prior to any such disclosure by
the Purchaser or demonstrate to the Purchaser in writing why such information
does not constitute material, non-public information, and (assuming the
Purchaser and Purchaser’s counsel disagree with the Company’s determination) the
Company shall have failed to publicly disclose such material, non-public
information within such time period. The Purchaser shall not have any liability
to the Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure. The
Company understands and confirms that the Purchaser shall be relying on the
foregoing covenants and obligations in effecting transactions in securities of
the Company.

 



 21

  



 

(j) Notices. The Company shall, after receipt of knowledge thereof, give prompt
written notice to the Purchaser of:

 

(i) the occurrence of any Event of Default or any event which with the passage
of time or the giving of notice or both would become an Event of Default;

 

(ii) any litigation proceeding which may exist at any time between the Company
and any governmental authority, that in either case, if not cured or if
adversely determined, as the case may be, could have a Material Adverse Effect;

 

(iii) any litigation or proceeding affecting the Company (A) in which the amount
involved is $250,000 or more, (B) in which injunctive and/or other equitable
relief is sought and/or (C) which relates to the Purchaser, any Transaction
Document and/or any of the transactions contemplated by any Transaction
Document;

 

(iv) any Lien (other than security interests created hereby or Permitted Liens)
and/or any Indebtedness other than Indebtedness related to the Transaction
Documents or Permitted Indebtedness; and

 

(v) any matter, development and/or event that has resulted or could reasonably
be expected to result in a Material Adverse Effect, including any such matter
arising from: any breach or non-performance of, or any default, terms of default
or event of default under the Transaction Documents, and/or any other material
agreements that the Company is a party to and/or any of its property is bound
by;

 

Each notice pursuant to this Section 4.1(j) shall be accompanied by a statement
of the Company setting forth details of the occurrence referred to therein and
stating what action the Company proposes to take with respect thereto.

 

(k) Environmental Laws. The Company shall (i) comply in all material respects
with, and endeavor to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and endeavor to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, and (ii) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all governmental
authorities regarding Environmental Laws.

 

(l) Further Assurances. The Company shall, from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, such as a confession of judgment, and take such
actions, as the Purchaser may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other
Transaction Documents. Upon the exercise by the Purchaser of any power, right,
privilege or remedy pursuant to this Agreement or the other Transaction
Documents which requires any consent, approval, recording, qualification or
authorization of any governmental authority, the Company will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the Purchaser
may be required to obtain from the Company for such governmental consent,
approval, recording, qualification or authorization.

 



 22

  



 

(m) Equal Treatment of Purchasers; Priority Repayment of Large Purchasers. No
consideration (including any modification of any Transaction Documents) shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration is also offered to
all of the parties to this Agreement. Notwithstanding anything to the contrary
herein or in the Notes, the Company shall not make any payment of principal or
interest on the Notes in amounts which are disproportionate to the respective
principal amounts outstanding on the Notes at any applicable time, except that
the Company shall be permitted at any time to repay any Purchaser holding Notes
with an aggregate principal amount of at least $3,000,000 without also repaying
other Purchasers. For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.

 

(n) Reservation of Shares Issuable Upon Conversion. The Company shall at all
times beginning 30 days after February 3, 2020, reserve and keep available out
of its authorized and unissued shares of Common Stock a number of shares of
Common Stock, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Purchaser (and the other holders of
the Notes), not less than such aggregate number of shares of the Common Stock as
shall be issuable upon the conversion of the then-outstanding principal amount
of the Notes and payment of interest thereunder. All shares of Common Stock that
shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable.

 

4.2 Negative Covenants. Until all the Liabilities are paid in full, the Company
covenants and agrees that:

 

(a) Restriction on Transfer of Transaction Subsidiary Membership Interests. The
Company shall not, directly or indirectly, sell, lease, license, assign,
transfer, spin-off, split-off, close, convey or otherwise dispose of the
Transaction Subsidiary Membership Interests, and the Company shall cause each
Transaction Subsidiary not to, directly or indirectly, sell, lease, license,
assign, transfer, spin-off, split-off, close, convey or otherwise dispose of any
assets or rights of such Transaction Subsidiary owned or hereafter acquired
whether in a single transaction or a series of related transactions, other than
sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights by such Transaction Subsidiary in the
ordinary course of business. Any proceeds received from the sale of assets of an
Transaction Subsidiary outside the ordinary course of business shall be held in
the accounts of such Transaction Subsidiary and used, firstly, to repay amounts
owing by the Transaction Subsidiary to the senior secured lender of the
Transaction Subsidiary and, secondly, to repay amounts outstanding under the
Notes.

 



 23

  



 

(b) Change in Nature of Business. The Company shall not, directly or indirectly,
engage in any business substantially different from the business conducted by
the Company on the Closing Date or any business substantially related or
incidental thereto.

 

(c) Senior Secured Bank Indebtedness. Except to service obligations in
connection with the Notes issued pursuant to this offering, the Company shall
not permit the total drawdown amount under the credit facilities provided to the
subsidiaries of the Transaction Subsidiaries to exceed $130,000,000, in the
aggregate, without the prior written consent of sixty-seven percent (67%)of the
Note holders, based on then-outstanding principal amounts of Notes at the time
of such determination (Note holders holding at least 67% of the outstanding
principal under the Notes at such time).

 

(d) Liens. The Company shall not create or permit to exist any Liens or security
interest with respect to any assets whether now owned or hereafter acquired and
owned, except for Permitted Liens.

 

(e) Guarantees. The Company shall not become or be a guarantor or surety of, or
otherwise become or be responsible in any manner with respect to any
Indebtedness of a Transaction Subsidiary, excluding guarantees provided to the
Transaction Subsidiaries’ senior secured lender(s).

 

(f) Violation of Law. The Company shall not violate any law, statute, ordinance,
rule, regulation, judgment, decree, order, writ or injunction of any federal,
state or local authority, court, agency, bureau, board, commission, department
or governmental body.

 

(g) Unconditional Purchase Obligations. The Company shall not enter into or be a
party to any contract for the purchase of materials, supplies or other property
or services if such contract requires that payment be made by it regardless of
whether or not delivery is ever made of such materials, supplies or other
property or services.

 

(h) Use of Proceeds. The Company shall use the proceeds of the sale of the Units
for the following purposes, and shall not use such proceeds for any other
purpose: payment of transactions costs, including payment of commissions to the
Placement Agents described in Section 3.1(z) hereof, acquisition and development
of oil and gas assets, repayment of existing loans, and for general working
capital purposes. The Company shall not permit any proceeds of the sale of the
Units to be used either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying any margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended from time to time.

 

(i) Sale of Membership Interests. The Company shall not dispose of, nor issue,
any Equity Interests in any Transaction Subsidiary to any Person.

 



 24

  



 

(j) Form D; Blue Sky Filings. The Company shall timely file a Form D with
respect to the Securities as required under Regulation D. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Units for, sale to the Purchaser at
each Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Purchaser.

 

ARTICLE 5
CLOSING CONDITIONS

 

5.1 Closing Conditions of the Purchaser. The Purchaser’s obligation to enter
into the Transaction Documents and purchase the Units is subject to the
fulfillment of each and every one of the following conditions prior to or
contemporaneously with the Purchaser entering into the Transaction Documents and
purchasing the Units (unless waived by Purchaser in writing in their sole and
absolute discretion):

 

(a) Delivery of Transaction Documents. Prior to the first Closing, the
Collateral Agents for the Purchaser shall have received from the Company each of
the following (together with all Exhibits, Schedules, annexes to each of the
following), in form and substance reasonably satisfactory to the Purchaser and
their counsel, and where applicable, duly executed and recorded (to the extent
required):

 

(i) certificates of the Chief Executive Officer and Secretary of Company and
certifying as to (A) copies of the Articles of Incorporation and by-laws of the
Company, as restated or amended as of the date of this Agreement; (B) all
actions taken and consents made by the Company and its Board of Directors and
shareholders, as applicable to authorize the transactions provided for or
contemplated under this Agreement and the other Transaction Documents and the
execution, delivery and performance of the Transaction Documents; (C) the names
of the directors and officers of the Company authorized to sign the Transaction
Documents, together with a sample of the true signature of each such Person and
(D) that all representations and warranties of the Company made herein and/or in
any of the other Transaction Documents are true and correct in all respects;

 

(ii) this Agreement;

 

(iii) the Notes;

 

(iv) the Security and Pledge Agreement;

 

(v) certificates of good standing for the Company and each Transaction
Subsidiary in the jurisdiction of each of such entity’s incorporation or
formation, in the principal places in which Company conducts business and in
places in which each such Person owns real estate; and

 

(vi) Such other documents, certificates, opinions, instruments and/or other
items reasonably requested by the Purchaser and/or their legal counsel.

 



 25

  



 

(b) Approvals. The receipt by the Purchaser of all governmental and third-party
approvals necessary in connection with the continuing operations of Company, the
execution and performance of the Transaction Documents and the transactions
contemplated thereby, all of which consents/approvals shall be in full force and
effect.

 

(c) New Acquisition. The Company or any of the Transaction Subsidiaries shall,
before or concurrent with the first Closing, have closed the Acquisition.

 

(d) Representations and Warranties. Each of the representations and warranties
made by the Company in or pursuant to the Transaction Documents and all
Schedules and/or Exhibits to this Agreement and/or any of the other Transaction
Documents shall be true and correct in all material respects on and as of the
Closing Date as if made (or given) on and as of such date (except where such
representation and warranty speaks of a specific date in which case such
representation and warranty shall be true and correct as of such date).

 

5.2 Closing Conditions of Company. The obligation of the Company to sell and
issue the Units to the Purchaser at the Closing is subject to the fulfillment,
to the Company’s reasonable satisfaction, prior to or contemporary at the
Closing, of each of the following conditions (unless waived by the Company):

 

(a) Representations and Warranties. Each of the representations and warranties
made by the Purchaser in or pursuant to the Transaction Documents and all
Schedules and/or Exhibits to this Agreement and/or any of the other Transaction
Documents shall be true and correct in all material respects on and as of the
Closing Date as if made (or given) on and as of such date (except where such
representation and warranty speaks of a specific date in which case such
representation and warranty shall be true and correct as of such date).

 

(b) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents.

 

(c) Receipt of the Purchase Price. The Company shall receive at or substantially
simultaneously with the Closing, the Purchase Price of the Purchaser set forth
on the signature page hereto.

 

ARTICLE 6
MISCELLANEOUS

 

6.1 No Waiver; Modifications In Writing. No failure or delay on the part of the
Purchaser in exercising any right, power or remedy pursuant to the Transaction
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification, supplement, termination or waiver of any provision of
the Transaction Documents, nor any consent by the Purchaser to any departure by
the Company therefrom, shall be effective unless the same shall be in writing
and signed by the Purchaser. Any waiver of any provision of the Transaction
Documents and any consent by the Purchaser to any departure by the Company from
the terms of any provision of the Transaction Documents shall be effective only
in the specific instance and for the specific purpose for which given. No notice
to or demand on Company in any case shall entitle the Company to any other or
further notice or demand in similar or other circumstances.

 



 26

  



 

6.2 Set-Off. The Purchaser shall have the right to set-off, appropriate and
apply toward payment of any of the Liabilities, in such order of application as
the Purchaser may from time to time and at any time elect, any cash, credit,
deposits, accounts, securities and any other property of Company which is in
transit to or in the possession, custody or control of Purchaser, or any agent,
bailee, or Affiliate of the Purchaser. The Company hereby grants to the
Purchaser a security interest in all such property.

 

6.3 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, facsimile or e-mail if sent during
normal business hours of the recipient; if not, then on the next Trading Day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt:

 

If to Company:

 

Viking Energy Group, Inc.

15915 Katy Freeway, Suite 450

Houston, Texas 77094

Attn: James A. Doris

 

Fax: (646) 356-7034

Telephone: 281.404.4387

Email: jdoris@vikingenergygroup.com

 

If to the Purchaser:

 

As set forth on the signature page hereto.

 


Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 



 27

  



 

6.4 Costs, Expenses and Taxes. Notwithstanding anything to the contrary provided
herein or elsewhere, the Company agrees to pay following the Closing Date, all
fees and expenses incurred by the Purchaser (including, but not limited to,
outside counsel to the Purchaser) in connection with the administration and
enforcement of the Transaction Documents and/or and the Notes. In addition, the
Company shall pay any and all stamp, transfer and other similar taxes payable or
determined to be payable in connection with the execution and delivery of the
Transaction Documents and agrees to hold the Purchaser harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes. If any suit or proceeding arising from any of the
foregoing is brought against the Purchaser, the Company, to the extent and in
the manner directed by Purchaser, will resist and defend such suit or proceeding
or cause the same to be resisted and defended by counsel approved by Purchaser.
If the Company shall fail to do any act or thing which each has covenanted
and/or agreed to do under this Agreement and/or any other Document or any
representation or warranty on the part of the Company contained in this
Agreement and/or any other Document shall be breached, the Purchaser may, in
their sole and absolute discretion, do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; and any and all amounts
so expended by the Purchaser shall be repayable to the Purchaser by the Company
immediately upon the Purchaser’s demand therefor, with interest at a rate equal
to eighteen (18%) percent during the period from and including the date funds
are so expended by the Purchaser to the date of repayment in full, and any such
amounts due and owing to the Purchaser shall be deemed to be part of the
Liabilities secured hereunder and under the other Transaction Documents. The
obligations of the Company under this Section 6.4 shall survive the termination
of this Agreement and the discharge of the other obligations of the Company
under the Transaction Documents.

 

6.5 Indemnity, Etc. In addition to the payment of expenses pursuant to this
Agreement, whether or not all and/or any of the transactions contemplated hereby
shall be consummated, the Company agrees to indemnify, pay and hold the
Purchaser, and the Purchaser’s assignees and affiliates and their respective
officers, directors, employees, agents, consultants, auditors, and attorneys of
any of them (collectively called the “Indemnities”) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may be imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
the SEC Reports, this Agreement and/or the other Transaction Documents, the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, the statements contained in any term sheet delivered by
the Purchaser, the Purchaser’s agreement to purchase the Units, the use or
intended use of the proceeds from the sale of the Units or the exercise of any
right or remedy hereunder or under the other Transaction Documents (the
“Indemnified Liabilities”); provided that the Company shall have no obligation
to an Indemnitee hereunder with respect to Indemnified Liabilities directly
resulting from the gross negligence or willful misconduct of that Indemnitee, as
determined by a court of competent jurisdiction by a final and non-appealable
judgment. In no event shall the Purchaser and/or any of their respective
employees, agents, partners, affiliates, members, equity and/or debt holders,
managers, officers, directors and/or other related or similar type of Person,
have any liability to the Company and/or any of its officers, directors,
employees, agent, attorneys, affiliates, consultants, equity and/or debt holders
except for any actions or lack of actions of such persons that are found by a
court of competent jurisdiction after the time for all appeals has passed to
have resulted directly from Purchaser’s intentional misconduct or gross
negligence.

 

6.6 Counterparts; Signatures. This Agreement may be executed in any number of
counterparts, each of which counterparts, once they are executed and delivered,
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same agreement. This Agreement and the
Transaction Documents may be executed by any party to this Agreement or any of
the Transaction Documents by original signature, facsimile and/or electronic
signature.

 



 28

  



 

6.7 Binding Effects; Assignment. This Agreement shall be binding upon, and inure
to the benefit of, the Purchaser, Company and their respective successors,
assigns, representatives and heirs. The Company shall not assign any of its
rights nor delegate any of its obligations under Transaction Documents without
the prior written consent of the Purchaser. Each Purchaser may delegate any of
its obligations under the Transaction Documents without the prior written
consent of the Company, each Purchaser may assign any of its rights, hereunder,
and/or in any of the other Transaction Documents, subject only to compliance
with the federal securities laws.

 

6.8 Headings. Captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provision of this Agreement and shall not affect the
construction of this Agreement.

 

6.9 Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire agreement between the parties hereto with respect
to the transactions contemplated herein and therein and supersedes all prior
representations, agreements, covenants and understandings, whether oral or
written, related to the subject matter of this Agreement and the other
Transaction Documents. The Purchaser makes no covenants to the Company,
including, but not limited to, any commitments to provide any additional
financing to the Company.

 

6.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
EXCLUSIVELY IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEVADA WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAWS.

 

6.11 Severability Of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

6.12 Conflict. In the event of any conflict between this Agreement and any of
the other Transaction Documents, the terms and provisions of the Transaction
Documents so chosen by the Purchaser shall govern and control.

 

6.13 JURISDICTION; WAIVER. COMPANY ACKNOWLEDGES THAT THIS AGREEMENT IS BEING
SIGNED BY THE PURCHASER IN PARTIAL CONSIDERATION OF THE PURCHASER’S RIGHT TO
ENFORCE IN THE JURISDICTION STATED BELOW THE TERMS AND PROVISION OF THIS
AGREEMENT AND THE DOCUMENTS. COMPANY IRREVOCABLY CONSENTS TO THE EXCLUSIVE AND
SOLE JURISDICTION IN NEVADA AND VENUE IN ANY FEDERAL OR STATE COURT IN NEVADA
FOR SUCH PURPOSES AND WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND
VENUE AND ANY OBJECTION THAT NEVADA IS NOT CONVENIENT. COMPANY WAIVES ANY RIGHTS
TO COMMENCE ANY ACTION AGAINST THE PURCHASER IN ANY JURISDICTION EXCEPT NEVADA.
THE PURCHASER AND COMPANY HEREBY EACH EXPRESSLY WAIVE ANY AND ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THE
PARTIES AGAINST ANY OTHER PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING
TO, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE SECURITIES, THE TRANSACTION
DOCUMENTS AND/OR THE TRANSACTIONS WHICH ARE THE SUBJECT OF THE TRANSACTION
DOCUMENTS.

 



 29

  



 

6.14 SERVICE OF PROCESS. COMPANY AGREES THAT SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
TO COMPANY AT THE ADDRESS SET FORTH IN SECTION 6.3 OR AT SUCH OTHER ADDRESS OF
WHICH THE PURCHASER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. COMPANY AGREES
THAT SUCH SERVICE, TO THE FULLEST EXTENT PERMITTED BY LAW (i) SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON COMPANY IN ANY SUIT, ACTION OR
PROCEEDING, AND (ii) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON
AND PERSONAL DELIVERY TO COMPANY. SOLELY TO THE EXTENT PROVIDED BY APPLICABLE
LAW, SHOULD COMPANY, AFTER BEING SERVED, FAIL TO APPEAR OR ANSWER TO ANY
SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS
PRESCRIBED BY LAW AFTER THE DELIVERY OR MAILING THEREOF, COMPANY SHALL BE DEEMED
IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE COURT AGAINST
COMPANY AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.
NOTHING HEREIN SHALL AFFECT THE PURCHASER’S RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

6.15 Survival. The representations, and warranties of the Company herein and/or
in the other Transaction Documents shall survive the execution and delivery
hereof and the Closing Date; the obligations, Liabilities, agreements and
covenants of the Company set forth herein and/or in the other Transaction
Documents shall survive the execution and delivery hereof and the Closing Date,
as shall all rights and remedies of the Purchaser set forth in this Agreement
and/or in any of the other Transaction Documents.

 









6.16 No Integration. Neither the Company, nor any of its affiliates, nor any
person acting on behalf of the Company or such affiliate, will sell, offer for
sale, or solicit offers to buy or otherwise negotiate with respect to any
security (as defined in the Securities Act) which will be integrated with the
sale and/or issuance of any of the Securities in a manner which would require
the registration of the Securities under the Securities Act, or require
stockholder approval, under the rules and regulations of the Trading Market for
the Common Stock. The Company will take all action that is appropriate or
necessary to assure that its offerings of other securities will not be
integrated for purposes of the Securities Act or the rules and regulations of
the Trading Market, with the issuance of Securities contemplated herein.

 

6.17 No Frustration. From and after the date hereof and so long as the Notes are
outstanding, neither the Company nor any of its respective officers, employees,
directors, agents or other representatives, will, without the prior written
consent of the Purchaser (which consent may be withheld, delayed or conditioned
in the Purchaser’s sole discretion), effect, enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction (or issue,
amend or waive any security) that would or would reasonably be expected to
restrict, delay, conflict with or impair the ability or right of the Company to
timely perform its obligations under the Transaction Documents.

 



 30

  



 

6.18 Finders’ Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction, except for the commissions owed by the Company to the Placement
Agents described in Section 3.1(z) hereof. The Company shall indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

 

6.19 Rule 144 Availability; Public Information. At all times from the date
hereof through and including the date the Securities are no longer held by the
Purchaser (the “Required Period”), the Company shall ensure the Purchaser can
sell any shares in the capital of the Company issued to a Purchaser pursuant to
this Agreement, pursuant to and in accordance with Rule 144 under the Securities
Act, by (i) ensuring that the Company shall satisfy the current public
information requirement under Rule 144(c) under the Securities Act (a “Public
Information Failure”), and (b) providing such consent or certificates (excluding
legal opinions which must be obtained by the Purchaser at the Purchaser’s cost)
as may be reasonably requested by the Purchaser to enable the Purchaser to sell
any of the Securities pursuant to Rule 144 under the Securities Act.

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Each Purchaser hereby represents and warrants, severally and not jointly, to the
Company as follows:

 

7.1 Authorization. Such Purchaser has full power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.

 

7.2 Accredited Investor Status. Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D, and such Purchaser has
verified its “accredited investor” status with the Company or one of its
Placement Agents within three months of the date hereof.

 

7.3 Reliance on Exemptions. Such Purchaser understands that the Unit(s) are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of each Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of each
Purchaser to acquire the Unit(s).

 



 31

  



 

7.4 Information. Such Purchaser has been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and sale of the Units which have been requested by such Purchaser.
Neither such inquiries nor any other due diligence investigations conducted by
the Purchaser shall modify, amend or affect the Purchaser’s right to rely on the
Company’s representations and warranties contained herein. The Purchaser
understands that this investment in the Units involves a high degree of risk.
Such Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of its respective Units.

 

Additionally, such Purchaser acknowledges that (i) the Transaction Documents
contain material non-public information regarding the Company (the “Confidential
Information”); (ii) information is considered “material” if a reasonable
investor, given the total mix of available information regarding the Company,
would consider the information important in deciding whether to buy, hold, or
sell securities of the Company on the basis of the information, and (iii)
insider trading (trading on the basis of material, non-public information)
violates both federal and state law. Such Purchaser covenants and agrees that
until the Company has publicly disclosed the Confidential Information (via press
release or filing in an SEC Report), or until the Confidential Information is no
longer considered “material” in the sole discretion of the Company, such
Purchaser shall keep the Confidential Information confidential and shall not buy
or sell securities (or puts, calls or options on the securities) of the Company,
or engage in any other action to use, take advantage of, or pass on to others,
the Confidential Information, except that such Purchaser shall be permitted
disclose the Confidential Information (i) if required to do so by law, or (ii)
to its directors, officers, employees, legal and financial advisors, who agree
to keep the Confidential Information confidential and treat the Confidential
Information in accordance with the terms of this Agreement as if they were
parties hereto.

 

7.5 No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Units or the fairness
or suitability of the investment in the Units nor have such authorities passed
upon or endorsed the merits of the offering of the Units.

 

7.6 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Purchaser is a party have been duly and validly
authorized, executed and delivered on behalf of such Purchaser and shall
constitute the legal, valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

7.7 Organization and Standing. Such Purchaser, if an entity, is duly organized,
validly existing and in good standing under the laws of the State of where it
was formed.

 

7.8 Brokers or Finders. Such Purchaser represents and warrants, to the best of
its knowledge, that except for the Placement Agents, no finder, broker, agent,
financial advisor or other intermediary, nor any purchaser representative or any
broker-dealer acting as a broker, are entitled to any compensation in connection
with the transactions contemplated by this Agreement or the transactions
contemplated hereby.

 



 32

  



 

7.9 Ability to Perform. There are no actions, suits, proceedings or
investigations pending against any of such Purchaser or any such Purchaser’s
assets before any court or governmental agency (nor is there any threat thereof)
which would impair in any way such Purchaser’s ability to enter into and fully
perform the Purchaser’s commitments and obligations under this Agreement or the
transactions contemplated hereby.

 

7.10 Short Positions. Such Purchaser covenants and agrees that, so long as such
Purchaser owns any Securities of the Company, such Purchaser, shall not maintain
a net short position in the Common Stock (as determined under Regulation SHO
under the Exchange Act (“Regulation SHO”) taking into account all positions of
the Purchaser whether or not the Purchaser otherwise would constitute an
independent trading unit under Regulation SHO).

 

7.11 Transfer or Resale. Such Purchaser understands that (a) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (i) subsequently registered thereunder, (ii) such Purchaser shall have
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (iii) such Purchaser provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act, as amended, (or a
successor rule thereto) (collectively, “Rule 144”); (b) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
except as otherwise provided in the Transaction Documents, neither the Company
nor any other Person is under any obligation to register the Securities under
the Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and the Purchaser in effecting a pledge of Securities
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, this Section 7.11.

 

7.12 Legends. Such Purchaser understands that the certificates or other
instruments representing the Notes and any Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 



 33

  



 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, if, unless otherwise required by state securities laws, (a) such
Securities are registered for resale under the Securities Act, (b) in connection
with a sale, assignment or other transfer, such holder provides the Company with
an opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the Securities Act, or
(c) the Securities can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A. The Company shall be responsible for the fees of its transfer agent
and all DTC fees associated with such issuance.

 

7.13 Advisors and Legal Counsel. Such Purchaser represents that it has been
represented by independent legal counsel of its choosing, and no inference shall
be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.
Purchaser understands that it shall be solely responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation. Such Purchaser agrees and
acknowledges that it should seek its own legal, business, financial and other
professional advisors for advice and due diligence with respect to all matters
relevant to Purchaser’s investment in the Company, including, without
limitation, the perfection of any security interests granted by the Company to
the Purchaser(s) in connection with their investment.

 

ARTICLE 8
RISK FACTORS

 

An investment in the Company involves significant risk and is suitable only for
investors who are capable of bearing significant risks, including the risk of
loss of a substantial part or all of their investment. Careful consideration of
the following risk factors provided by the Company, as well as other information
in this Agreement and in the Company’s SEC Reports, is advisable prior to
investing. Prospective Purchasers acknowledge and agree that they have reviewed
the Company’s SEC Reports, understand the risk factors contained therein,
including the risk factors and Legal Proceedings disclosure contained in the
Company’s Quarterly and Annual Reports filed with the SEC, have read all
sections of this Agreement, and acknowledge that they have been advised to
consult their own legal and financial advisers before invest-ing in the Units.

 

8.1 There are numerous and varied risks, known and unknown, that may prevent us
from achieving our goals. If any of these risks actually occur, our business,
financial condition or results of operation may be materially adversely
affected. In such case, the trading price of our common stock could decline and
investors could lose all or part of their investment.

 



 34

  



 

8.2 There is doubt about our ability to continue as a going concern due to our
operating history of net losses, negative working capital and insufficient cash
flows, and lack of liquidity to pay our current obligations, all of which means
that we may not be able to continue operations.

 

8.3 There is no minimum number of Units that must be sold prior to any Closing
hereunder. Since there is no minimum, if only a few Units are sold, we may not
have enough capital to execute our business plans, and any investment in us may
be lost. As such, proceeds from this offering may not be sufficient to meet the
objectives we have, or other corporate milestones that we may set.

 

8.4 We may issue shares of preferred stock in the future that may adversely
impact your rights as holders of our common stock. Our Articles of Incorporation
authorize our Board of Directors to determine the relative rights and
preferences of preferred shares without further stockholder approval. As a
result, our Board of Directors could authorize the issuance of a series of
preferred stock that would grant to holders preferred rights to our assets upon
liquidation, the right to receive dividends before dividends are declared to
holders of our common stock, and the right to the redemption of such preferred
shares, together with a premium, prior to the redemption of the common stock. In
addition, shares of preferred stock could be issued with terms calculated to
delay or prevent a change in control or make removal of management more
difficult, which may not be in your interest.

 

8.5 We may seek to raise additional funds, finance acquisitions or develop
strategic relationships by issuing capital stock. We may finance our operations
and develop strategic relationships by issuing equity or debt securities, which
could significantly reduce the percentage ownership of our existing
stockholders. Furthermore, any newly issued securities could have rights,
preferences and privileges senior to those of our existing stock. Moreover, any
issuances by us of equity securities may be at or below the prevailing market
price of our stock and in any event may have a dilutive impact on existing
shareholders, which could cause the market price of our stock to decline.

 

8.6 Our current CEO, James Doris, holds shares of a series of our Preferred
Stock, which, among other rights and preferences, have a weighted vote which
currently allows him to control approximately over 75% of the outstanding votes
on all matters to be voted on by the holders of the Company’s issued and
outstanding capital stock as of October 7, 2019. By virtue of these voting
rights, the CEO of the Company can cause the Company to take actions that
require a shareholder vote, without the affirmative vote of any other
shareholders. Additionally, the Company’s CEO is one of only three members of
the Company’s Board of Directors, therefore allowing the CEO to exert control
over the Company.

 



 35

  



 

8.7 The purchase price of the Units hereunder was arbitrarily determined by the
Company and is unrelated to specific investment criteria, such as market value,
book value, or any other established valuation criteria. We did not obtain an
independent appraisal opinion on the valuation of the securities being purchased
hereunder. The Units purchased hereunder may have a value significantly less
than the purchase price, and the securities constituting the Units may never
obtain a value equal to or greater than the purchase price for the Units. In
determining the purchase price for the Units, the Company considered such
factors as the Company’s historical fundraising efforts, the prospects, if any,
of similar companies, the previous experience of management, the Company’s
anticipated results of operations, and the likelihood of purchase hereunder.
Please review any financial or other information in relation to your prospective
purchase of our securities with qualified persons to determine their suitability
as an investment before purchasing any securities being offered by the Company.

 

8.8 The Company and its other subsidiaries have entered into various loan and
security agreements pursuant to which various lenders have security against
assets of the Company or the other subsidiaries. The loan and security
agreements contain various financial and other covenants of the Company and/or
subsidiaries which, if not satisfied, may result in an event of default under
the loan agreement(s) and other security agreements which may cause the
particular lender(s) to enforce upon their security. The security granted to the
aforementioned lenders effectively has priority over the security being granted
to the Purchaser pursuant to the Security and Pledge Agreement.

 

8.9 One or both of the Transaction Subsidiaries, or subsidiaries of either or
both of the Transaction Subsidiaries, have entered, or will enter, into various
loan and security agreements (“Loan Agreement(s)”) pursuant to which various
lenders have, or will have, security interests in and liens against (the
“Lender’s Security”) assets of the Transaction Subsidiaries or their
subsidiaries (the “Loan Parties”). The Loan Agreement(s) contain or will contain
various financial and other covenants of each of the Loan Parties, which, if not
satisfied, may result in an event of default under the Loan Agreement(s) in
favor of the applicable lender, which may cause the lender to enforce their
rights against the Lender’s Security. The Lender’s Security in the Transaction
Subsidiary Assets will effectively have priority over the security interest
being granted to the Purchaser pursuant to the Security and Pledge Agreement.

 

8.10 In April of 2019, the staff (the “Staff”) of the SEC’s Division of
Enforcement notified the Company that the Staff had made a preliminary
determination to recommend that the SEC file an enforcement action against the
Company, as well as against its CEO and its CFO, for alleged violations of
Section 17(a) of the Securities Act of 1933 and Section 10(b) of the Securities
Exchange Act of 1934 and Rule 10b-5 thereunder during the period from early 2014
through late 2016. The Staff’s notice was not a formal allegation or a finding
of wrongdoing by the Company, and the Company submitted a formal response to the
Staff on or about May 3, 2019, articulating why the SEC should not file an
enforcement action against the Company. On September 17, 2019, the SEC filed an
enforcement action against the Company’s former officer and director, Tom Simeo,
who resigned from all positions with the Company in May 2017, but the
enforcement action did not name the Company or any of its current officers and
directors as a defendant. The SEC may still file an enforcement action against
the Company and its CEO and CFO, and while the Company believes it has adequate
defenses and intends to vigorously defend any enforcement action that may be
initiated by the SEC, those defenses may not be sufficient. If they were not,
the Company would likely have to pay fines to the SEC, and the reputation and
business of the Company, and its ability to raise capital, would be harmed.

 



 36

  



 

8.11 Oil and gas price fluctuations in the market may adversely affect the
results of our operations.

 

8.12 Our profitability, cash flows and the carrying value of our oil and natural
gas properties are highly dependent upon the market prices of oil and natural
gas. Substantially all of our sales of oil and natural gas, if any, are made in
the spot market, or pursuant to contracts based on spot market prices, and not
pursuant to long-term, fixed-price contracts. Accordingly, the prices received
for our oil and natural gas production are dependent upon numerous factors
beyond our control. These factors include the level of consumer product demand,
governmental regulations and taxes, the price and availability of alternative
fuels, the level of foreign imports of oil and natural gas and the overall
economic environment.

 

8.13 Historically, the oil and natural gas markets have proven cyclical and
volatile as a result of factors that are beyond our control. Any additional
declines in oil and natural gas prices or any other unfavorable market
conditions could have a material adverse effect on our financial condition.

 

8.14 Actual quantities of recoverable oil and gas reserves and future cash flows
from those reserves most likely will vary from our estimates.

 

8.15 Estimating accumulations of oil and gas is complex. The process relies on
interpretations of available geological, geophysical, engineering and production
data. The extent, quality and reliability of this data can vary. The process
also requires certain economic assumptions, some of which are mandated by the
SEC, such as oil and gas prices, drilling and operating expenses, capital
expenditures, taxes and availability of funds. The accuracy of a reserve
estimate is a function of:

 

a.

the quality and quantity of available data;

b.

the interpretation of that data;

c.

the accuracy of various mandated economic assumptions; and

d.

the judgment of the persons preparing the estimate.

 

8.16 Shares of our common stock are subject to the “Penny Stock” rules of the
SEC, and the trading market in our securities will likely be limited, which
makes transactions in our stock cumbersome and may reduce the value of an
investment in our stock or debt instruments convertible into our stock. The
Securities and Exchange Commission has adopted Rule 15g-9 which establishes the
definition of a “penny stock,” for the purposes relevant to us, as any equity
security that has a market price of less than $5.00 per share or with an
exercise price of less than $5.00 per share, subject to certain exceptions. For
any transaction involving a penny stock, unless exempt, the rules require:

 

 

·

That a broker or dealer approve a person’s account for transactions in penny
stocks; and

 

·

The broker or dealer receive from the investor a written agreement to the
transaction, setting forth the identity and quality of the penny stock to be
purchased.

 



 37

  



 

In order to approve a person’s account for transactions in penny stocks, the
broker or dealer must:

 

 

·

Obtain financial information and investment experience objectives of the person;
and

 

·

Make a reasonable determination that the transactions in penny stocks are
suitable for that person and the person has sufficient knowledge and experience
in financial matters to be capable of evaluating the risks of transactions in
penny stocks.

 

The broker or dealer must also deliver, prior to any transaction in a penny
stock, a disclosure schedule prescribed by the Commission relating to the penny
stock market, which, in highlight form:

 

 

·

Sets forth the basis on which the broker or dealer made the suitability
determination; and

 

·

That the broker or dealer received a signed, written agreement from the investor
prior to the transaction.

 

Generally, brokers may be less willing to execute transactions in securities
subject to the “penny stock” rules. This may make it more difficult for
investors to dispose of our common stock and cause a decline in the market value
of our stock.

 

Disclosure also has to be made about the risks of investing in penny stocks in
both public offerings and in secondary trading and about the commissions payable
to both the broker-dealer and the registered representative, current quotations
for the securities and the rights and remedies available to an investor in cases
of fraud in penny stock transactions. Finally, monthly statements have to be
sent disclosing recent price information for the penny stock held in the account
and information on the limited market in penny stocks.

 

8.17 State securities laws may limit secondary trading of our securities, which
may restrict the states in which and conditions under which you could sell any
shares into which the securities being purchased hereunder are convertible.
Secondary trading in our common stock will not be possible in any state until
the common stock is qualified for sale under the applicable securities laws of
the state or there is confirmation that an exemption, such as listing in certain
recognized securities manuals, is available for secondary trading in the state.
If we fail to register or qualify, or to obtain or verify an exemption for the
secondary trading of, the common stock in any particular state, the common stock
could not be offered or sold to, or purchased by, a resident of that state. In
the event that a significant number of states refuse to permit secondary trading
in our common stock, the liquidity for the common stock could be significantly
impacted thus causing you to realize a loss on your investment.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


 



 38

  



 

PURCHASER SIGNATURE PAGE TO

VIKING ENERGY GROUP, INC. SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this SECURITIES PURCHASE
AGREEMENT to be duly executed by its respective authorized signatories as of the
date first indicated above, for the number of Units and subscription amount
below:

 

Number of Units Purchased: ___________________

 

Subscription Amount: $__________________

 

EIN Number: ___________________

 

FINRA Licensed Placement Agent: _______________________________

 

Name of Purchaser: Camber Energy, Inc.

 

Signature of Authorized Signatory of Purchaser:
______________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Telephone Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

____________________________

 

____________________________

 

____________________________

 

____________________________

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

____________________________

 

____________________________

 

____________________________

 

____________________________

 



 39

  



 

IN WITNESS WHEREOF, the undersigned has caused this SECURITIES PURCHASE
AGREEMENT to be duly executed by its authorized signatory as of the date first
indicated above.

 

VIKING ENERGY GROUP, INC.

 

 

 

 

By:

/s/ James A. Doris

 

Name:

James A. Doris

 

Title:

President & CEO

 

 



 40

  



 

EXHIBIT A

 

Form of Note

 



 41

  



 



EXHIBIT B

 

Security and Pledge Agreement

 



 









 

42



 